Case: 15-41111      Document: 00513475493         Page: 1    Date Filed: 04/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-41111
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            April 21, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

FERMIN SERRANO-ESTRADA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:15-CR-511


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Fermin Serrano-Estrada pleaded guilty, pursuant to a written plea
agreement, to conspiracy to harbor aliens in the United States in violation of 8
U.S.C. § 1324(a)(1)(A)(v)(I), (a)(1)(A)(iii), and (a)(1)(B)(i). The district court
sentenced Serrano-Estrada to 27 months of imprisonment.
       Serrano-Estrada contends that the district court erred in denying his
request for a minor-role adjustment under U.S.S.G. § 3B1.2(b). That section


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41111    Document: 00513475493     Page: 2    Date Filed: 04/21/2016


                                 No. 15-41111

provides for a two-level reduction “[i]f the defendant was a minor participant
in [the] criminal activity.” § 3B1.2(b). Whether Serrano-Estrada was a minor
participant is a factual determination that is reviewed for clear error. See
United States v. Alaniz, 726 F.3d 586, 626 (5th Cir. 2013).
      The record reflects that Serrano-Estrada was recruited by “Chacon,” an
unindicted co-conspirator from Mexico, to transport six undocumented aliens
in exchange for $50 per alien. Serrano-Estrada, in turn, recruited co-defendant
Leticia Rodriguez for the purposes of harboring and concealing the
undocumented aliens at her home. It is undisputed that Serrano-Estrada
transported the six undocumented aliens in his vehicle for the purpose of
commercial advantage and private gain. As the driver, Serrano-Estrada’s role
was central to the transportation of the undocumented aliens and “coextensive
with the conduct for which he was held accountable.” United States v. Garcia,
242 F.3d 593, 598-99 (5th Cir. 2001). The district court did not clearly err in
rejecting Serrano-Estrada’s request for a minor-role adjustment under
§ 3B1.2(b).
      Next, Serrano-Estrada asserts that his criminal history category is “over
represented or inadequate,” but he does not present any factual or legal basis
for his claim.   “A party that asserts an argument on appeal, but fails to
adequately brief it, is deemed to have waived it.” United States v. Scroggins,
599 F.3d 433, 446 (5th Cir. 2010) (citation omitted).
      Finally, Serrano-Estrada challenges the district court’s imposition of the
$100 special assessment provided by 18 U.S.C. § 3013. He argues that “this is
unconstitutional and is based on no evidence.” Such a claim is foreclosed by
United States v. Munoz-Flores, 495 U.S. 385, 401 (1990).
      For the foregoing reasons, we AFFIRM.




                                       2